Citation Nr: 9907239	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active naval service from January 1992 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Manchester, 
New Hampshire Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
gout.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has gout as a result of his 
active naval service.  He claims that the gout started during 
service when he had complaints of knee pain.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on a review of the relevant evidence, and 
for the following reasons and bases, it is the decision of 
the Board that the veteran has failed to meet his burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that his claim is well-grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  Gout was not manifested in service; the veteran now has 
gout.

3. No competent evidence has been presented to show that the 
gout is related to service.
CONCLUSION OF LAW

The claim for service connection for gout is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaint, finding, observation, or diagnosis of gout.  He 
complained of knee pain on several occasions.  In May 1994 he 
was seen for complaints of left knee pain which was 
attributed to an injury that occurred playing softball two 
weeks prior.  The impression was soft tissue injury.  He was 
seen again in December 1995 and the assessment was mild left 
knee strain. His separation examination in January 1996 
showed no pertinent abnormalities.  

On VA general medical examination in February 1996 no 
pertinent abnormalities were noted.  

Outpatient treatment records from the Bedford VA Medical 
Center (VAMC) dated from December 1995 to August 1997 showed 
that the veteran was seen for gout and for other (unrelated) 
medical disorders.  In March 1997 he had a high uric acid 
level, but it was noted that it had little to do with his 
right hand pain.  He was referred to a doctor in the 
arthritis clinic, but did not show for the appointment.  In 
June 1997 he was seen in the arthritis clinic.  It was noted 
that he was "said to have gout", but his history was 
"incompatible".  Examination showed that he had no acute 
arthritis.  His uric acid was noted to be "only slightly 
elevated" and the assessment was possible gout.  The plan 
was for the veteran to return to the clinic when he had an 
acute attack and ask for the same doctor.  He was seen 10 
days later by another doctor and reported intermittent right 
hand pain from an old injury.  He was referred to the doctor 
he saw in the arthritis clinic.  The impression was possible 
pain due to gout.  Several medications, including 
allopurinol, were prescribed.  The treatment records show no 
further follow up in the arthritis clinic. 

At a personal hearing at the RO in August 1997, the veteran's 
representative submitted an excerpt from the Merck Manual, 
pertaining to the symptoms and signs of gout.  The veteran's 
representative indicated it showed that the first symptoms of 
gout are minor discomfort or minor trauma to the affected 
area, which reportedly supported the veteran's contentions.  
The veteran reported that he was discharged from service on 
January 18, 1996 and first sought treatment at the Manchester 
VAMC on January 20, 1996.  He complained of constant 
headaches and an anti-inflammatory medication was prescribed.  
He claimed he also complained of knee pain, but the 
Manchester VAMC never looked into it.  He testified that he 
was in the Navy and spent most of his time on sea duty.  He 
indicated that the decks were made of steel and that his 
duties involved kneeling down on the deck.  He claimed that 
they never took any blood tests at the Manchester VAMC.  He 
subsequently went to the Bedford VAMC and reported that on 
the first visit he underwent a blood test and on the second 
visit he was told he had gout.  Allopurinol was prescribed 
for the gout.  He still received treatment for gout through 
the Bedford VAMC.  He reported that immediately after 
service, and during service (while walking on the steel 
decks), he had discomfort in the knees and ankles while 
walking.  

On VA examination in September 1997 the veteran reported that 
while in service in Japan in 1993 and 1994 he started getting 
aching knee pain, that was sometimes sharp and shooting.  He 
indicated that in January and February 1997 he felt a "pins 
and needles sensation" going down both of his legs to his 
ankles, which lasted for about three days.  He reported that 
he was seen at the Bedford VAMC and a blood test showed a 
high level of uric acid.  Gout was diagnosed and he was 
started on medication for gout in April or May 1997.  A blood 
test was performed, including uric acid testing.  The 
pertinent diagnosis was "gout controlled by medication", 
and "no active disease noted at present".  




Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may also be 
granted when there is postservice continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  The threshold 
question in this case is whether the veteran has presented a 
well-grounded claim.  If the veteran has not presented a 
well-grounded claim, the claim must fail and there is no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
38 U.S.C.A. § 5107(a), Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  For a claim of service connection to be well-
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incidence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. 
§ 5107(a), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  To demonstrate the 
existence of a chronic disease in service or in the 
presumptive period, lay evidence will suffice if the 
disability is of a type as to which lay observation is 
competent to identify its existence.  Otherwise, medical 
evidence is necessary.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Gout has been diagnosed; hence, the first prong of Caluza, 
supra, is met.  The veteran claims his gout had its onset in 
service and was manifested by knee pain and discomfort in 
service.  His service medical records are negative for any 
complaint, treatment, or diagnosis of gout during service. 
Although he did have complaints of knee pain in service as he 
asserts, there is no indication that these were the early 
symptoms of gout.  The Board has noted the Merck Manual text 
cited.  It is noteworthy that when he was seen for knee pain 
complaints in service, signs of acute infection described in 
Merck were not reported.  Gout was diagnosed in 1997, several 
months his discharge from service, but there is no competent 
medical evidence linking it to service.  The only link 
between the veteran's current gout and service is in his own 
contentions that his gout was incurred in service.  These 
statements are not supported by the objective statements of 
any competent medical authority.  See Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  Lay statements, such as the 
veteran's assertions, are not competent evidence in this 
matter.  As a layperson, he does not have the expertise to 
establish medical etiology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  In the absence of competent medical evidence showing 
the veteran's gout is related to service, the second and 
third prongs of Caluza, supra, are not satisfied and the 
claim is not well-grounded.


ORDER

Service connection for gout is denied.


		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 6 -


